218 S.W.3d 594 (2007)
STATE of Missouri, Respondent,
v.
Sanford WHITE, Defendant/Appellant.
No. ED 87585.
Missouri Court of Appeals, Eastern District, Division Three.
April 3, 2007.
Nancy A. McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
The defendant, Sanford White, appeals the judgment entered by the Circuit Court of St. Francois County following his conviction by a jury of the class D felony of attempt to deliver or conceal prohibited articles on the premises of a correctional center. Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the trial court's judgment pursuant to Rule 30.25(b).